Title: To James Madison from John and Isaac Laurence and Others, 20 January 1802 (Abstract)
From: Laurence, John,Laurence, Isaac
To: Madison, James


20 January 1802, New York. Recounts history of schooner Nymph, Naphthali Raymond, master, captured by Spanish privateer and carried into Nuevitas in Cuba in April 1797 while sailing from New York to Anse-à-Veau, a French port in Hispaniola. Vessel was detained for four months, during which time it suffered “very considerable damage” from neglect and much of its cargo “was either plundered or destroyed.” It was ordered restored in existing condition after payment of charges of about $1,500. Raymond appealed to the Superior Tribunal at Havana, but residue of the cargo was sold by government order before the case was decided in March 1799. Court decreed “that the proceeds of the Sales of the Cargo should be delivered to Captain Raymond, and that the Captain of the privateer should be chargeable with any deficiency in the Cargo, to be ascertained by comparing the Invoice with the Sales, but no damages or Costs were allowed.” Finding the privateer’s captain unable to pay, the ship being completely ruined, and prosecution costs of $12,000 having accrued, Raymond appealed to the court in Spain. “Having experienced the delay and expence attending prosecutions in the Spanish Courts of Admiralty we thought it advisable to claim the interferance of our government”; accordingly, in October 1799 Hoyt & Tom wrote “in our behalf to the Secretary of State,” and on 29 Jan. 1801 “we also wrote to the Secretary of State.” Encloses copies of the replies received from Pickering and Marshall. Having heard nothing since, they write again to request aid; they wish to be informed “if there is a probability of an adjustment of cases of this kind being soon made” and what documents are required to substantiate their claim.
 

   RC (DNA: RG 76, Spain, Treaty of 1819, Disallowed Claims, vol. 39). 3 pp.; signed “Jno. & Isaac Laurence Assignees & Attornies for Theops Brower / Hoyt & Tom / Laurence & Whitney”; docketed by Wagner. Enclosures not found.

